          Case 1:20-cv-06172-ALC Document 32 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HERMAN MILLER, INC., et al.,                                                          2/11/21

            Plaintiffs,
                                                     20-CV-6172 (ALC) (BCM)
       -against-
                                                     ORDER SCHEDULING CONTINUED
MANHATTAN HOME DESIGN LLC, et al.,                   SETTLEMENT CONFERENCE
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will hold a continued telephonic settlement conference on March 18, 2021,

at 3:00 p.m. At that time, the parties are directed to call (888) 557-8511, and enter (a) the access

code 7746387 and (b) the security code that the Court will provide to you, by email. At least two

court days prior to the continued conference, the parties shall submit a confidential joint

settlement update letter to Moses_NYSDChambers@nysd.uscourts.gov. The provisions of

paragraphs 1, 2, and 5-8 of the December 28, 2020 Order Scheduling Settlement Conference

(Dkt. No. 31) remain in effect.

Dated: New York, New York
       February 11, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
